DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 09/10/21, for application number 16/706,591 has been received and entered into record.  Claims 1, 4, and 5 have been amended.  Therefore, Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Woolley et al., US PGPub 2015/0199520, in view of Andrews et al., US PGPUB 2014/0075169.
Regarding Claim 1, Woolley discloses a method [using the device of Fig. 2] comprising: 
prior to performing any read operation on a boot image stored on a non-volatile memory after power on of a programmable logic device (PLD), performing a first read operation on a non-volatile memory to obtain a first value [one or more processors or processing cores configured to read one or more processor boot images upon power-on-reset as part of a boot sequence; at power-on-reset, the one or more secure boot devices (PLD) are configured to fetch and validate some or all of the one or more processor boot images before the images are presented to the one or more processors at the start of the boot sequence; secure boot device can be a Field Programmable Gate array (FPGA) or a Programmable Logic Array, claim 8, par 35; par 6, ll. 6-7]; and
comparing the first value to a first predetermined value to obtain a first comparison result [the boot images are validated before the images are presented to the one or more processors at the start of the boot sequence; validation is defined as checking to see if it passes security rules of secure processing systems; security rules may require checking data or instruction for authenticity, valid range of values, the privilege levels of the process seeking to have access or execute and possessing the appropriate characteristics defined for access to a 
However, Woolley does not explicitly teach determining whether a boot image stored on the non-volatile memory is to be read based at least on the first comparison result; performing, based on the determining, a second read operation on the boot image to obtain configuration data associated with programming of a programmable logic device; and programming configuration memory cells of the programmable logic device based at least on the configuration data.
In the analogous art of electronic device booting, Andrews teaches determining whether a boot image stored on the non-volatile memory is to be read based at least on the first comparison result; performing, based on the determining, a second read operation on the boot image to obtain configuration data associated with programming of a programmable logic device [if authenticated, then a firmware image stored on the host device is sent to the accessory, which then stores and subsequently reads the firmware image as part of the accessory boot process (the image must be read in order to be transmitted to the accessory), steps 408 through 416; accessory being an programmable logic device, as when an accessory is turned on or initially receives power, the accessory may execute a boot sequence to load accessory software that the accessory uses to interoperate with a computing device, Fig. 4; par 72, ll. 1-4; par 3, l. 8-11]; and programming configuration memory cells of the programmable logic device based at least on the configuration data [prior to receiving the accessory firmware image from the host device, neither the non-volatile memory nor the any other memory (e.g., 
It would have been obvious to one of ordinary skill in the art, having the teachings of Woolley and Andrews before him before the effective filing date of the claimed invention, to incorporate the comparison process as taught by Andrews into the method as disclosed by Woolley, to eliminate software incompatibility by ensuring accessories are updated and compatible [Andrews, par 5].
Regarding Claim 2, Woolley and Andrews disclose the method of Claim 1.  However, neither Woolley nor Andrews explicitly teaches wherein the first predetermined value comprises a value associated with the serial flash discoverable parameters (SFDP) standard.
Examiner notes, however, devices which operate “on basically the same principle and in the same manner” where the differences, in addition to being well-known, “solves no stated problem and would be an obvious matter of design choice within the skill of the art” are obvious variations of one another and thus not patentably distinct.  See In re Kuhle, 188 USPQ 7 (CCPA 1975).  As such, use of the SFDP standard as the type of standard associated with the values is simply a design choice, and performs the same function of configuration settings as other protocols.
Regarding Claim 4, Woolley and Andrews disclose the method of Claim 1.  Woolley further discloses initiating power on of the PLD during power on of a device that includes the 
Regarding Claim 10, Woolley and Andrews disclose the method of Claim 1.  Andrews further discloses the configuration memory cells are associated with at least a portion of the PLD [memory NVM 282, main mem 283, Fig. 2]; and the method further comprises providing at least one wakeup signal to wake up functionality associated with the PLD [at step 516, the accessory establishes an OS and is used to manage the components of the accessory and its functions; at step 518 the accessory loads application programs to use to perform functions of the accessory; the OS sends signals to the various components and functions as well as loads the programs to perform the functions of the accessory (i.e. wakes these functionalities up), Fig. 5; par 80, ll. 8-16].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Woolley and Andrews, and further in view of Oh, US Pat. No. 5,790,468.
Regarding Claim 3, Woolley and Andrews disclose the method of Claim 1.  However, Woolley and Andrews do not explicitly teach wherein the first predetermined value is stored at a predetermined address of the non-volatile memory.
In the analogous art of accessing and comparing data stored in memory, Oh teaches a value stored at a predetermined address of the non-volatile memory [internal bank select 
It would have been obvious to one of ordinary skill in the art, having the teachings of Woolley, Andrews, and Oh before him before the effective filing date of the claimed invention, to incorporate the memory storage as taught by Oh into the method as disclosed by Woolley and Andrews, to allow for the data comparison process to proceed immediately without the need for additional steps [col. 3, ll. 12-13].
Claims 5-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Woolley and Andrews, and further in view of Barkelew et al., US PGPUB 2015/0356299.
Regarding Claim 5, Woolley and Andrews disclose the method of Claim 1.  However, while Woolley discloses performing a read operation on the non-volatile memory to obtain a value prior to performing any read operation on the boot image after power on of the PLD [one or more processors or processing cores configured to read one or more processor boot images upon power-on-reset as part of a boot sequence; at power-on-reset, the one or more secure boot devices (PLD) are configured to fetch and validate some or all of the one or more processor boot images before the images are presented to the one or more processors at the start of the boot sequence; secure boot device can be a Field Programmable Gate array (FPGA) or a Programmable Logic Array, claim 8, par 35; par 6, ll. 6-7], Woolley and Andrews do not explicitly teach performing a third read operation on the non-volatile memory to obtain a second value; and comparing the second value to the first predetermined value to obtain a second comparison result, wherein the determining whether the boot image is to be read is further based on the second comparison result.

It would have been obvious to one of ordinary skill in the art, having the teachings of Woolley, Andrews, and Barkelew before him before the effective filing date of the claimed invention, to incorporate the additional comparisons as taught by Barkelew into the method as disclosed by Woolley and Andrews, to ensure device security by booting after verifying data authenticity through multiple verification steps [Barkelew, par 3].
Regarding Claim 6, Woolley, Andrews, and Barkelew disclose the method of Claim 5.  Barkelew further discloses wherein the first read operation and the third read operation are consecutive read operations [a hash operation is performed on a second value in a PCR and compared by the BIOS to an expected value to determine whether authorized code has been executed (i.e. second value from a PCR, which resides in the TPM), Fig. 2, 4; par 17, ll. 9-11, 20-23, 28-36].
In re Kuhle, 188 USPQ 7 (CCPA 1975).  As such, the location of the read operation, whether on the same portion or different portion of the non-volatile memory, appears to simply be a design choice, and performs the same function regardless.
Regarding Claim 7, Woolley and Andrews disclose the method of Claim 1.  However, Woolley and Andrews do not explicitly teach wherein the boot image is determined to be read when a value obtained from each of at least a number of consecutive read operations on the non-volatile memory matches the first predetermined value.
In the analogous art of booting an electronic device, Barkelew teaches wherein the boot image is determined to be read when a value obtained from each of at least a number of consecutive read operations on the non-volatile memory matches the first predetermined value [a hash operation is performed on a first value in a platform configuration register (PCR) and compared by the BIOS to an expected value; subsequent to the first time period (when the first comparison is performed) a hash operation is performed on a second value in a PCR and compared by the BIOS to an expected value to determine whether authorized code has been executed; PCR residing within a trusted platform module (TPM), and if the value does not match, the boot process is not completed, as access to the data is denied, Fig. 2, 4; par 17, ll. 9-11, 20-23, 28-36].

Regarding Claim 8, Woolley and Andrews disclose the method of Claim 1.  However, Woolley and Andrews do not explicitly teach wherein the first read operation is performed on a first portion of the non-volatile memory, the method further comprising: performing a third read operation on a second portion of the non-volatile memory to obtain a second value, wherein the second portion is different from the first portion; and comparing the second value to a second predetermined value to obtain a second comparison result, wherein the determining is further based on the second comparison result.
In the analogous art of booting an electronic device, Barkelew teaches wherein the first read operation is performed on a first portion of the non-volatile memory, the method further comprising: performing a third read operation to obtain a second value; and comparing the second value to a second predetermined value to obtain a second comparison result, wherein the determining is further based on the second comparison result [a hash operation is performed on a first value in a platform configuration register (PCR) and compared by the BIOS to an expected value; a hash operation is performed on a second value in a PCR and compared by the BIOS to an expected value to determine whether authorized code has been executed; a hash operation is performed on a second value in a PCR and compared by the BIOS to an 
It would have been obvious to one of ordinary skill in the art, having the teachings of Woolley, Andrews, and Barkelew before him before the effective filing date of the claimed invention, to incorporate the additional comparisons as taught by Barkelew into the method as disclosed by Woolley and Andrews, to ensure device security by booting after verifying data authenticity through multiple verification steps [Barkelew, par 3].
However, neither Woolley, Andrews, nor Barkelew disclose the read operations performed on the same portion of the non-volatile memory.  Examiner notes, however, devices which operate “on basically the same principle and in the same manner” where the differences, in addition to being well-known, “solves no stated problem and would be an obvious matter of design choice within the skill of the art” are obvious variations of one another and thus not patentably distinct.  See In re Kuhle, 188 USPQ 7 (CCPA 1975).  As such, the location of the read operation, whether on the same portion or different portion of the non-volatile memory, appears to simply be a design choice, and performs the same function regardless.
Regarding Claim 9, Woolley, Andrews, and Barkelew disclose the method of Claim 8.  Barkelew further discloses wherein the first read operation and the third read operation are consecutive read operations on the non-volatile memory [a hash operation is performed on a first value in a platform configuration register (PCR) and compared by the BIOS to an expected value; subsequent to the first time period (when the first comparison is performed) a hash operation is performed on a second value in a PCR and compared by the BIOS to an expected value to determine whether authorized code has been executed; PCR residing within a trusted 
Regarding Claim 11, Woolley, Andrews, and Barkelew disclose the method of Claim 1.  Andrews further discloses wherein the programming comprises: programming a first portion of the PLD with a first portion of the configuration data [if authenticated, then a firmware image stored on the host device is sent to the accessory, which then stores and subsequently reads the firmware image as part of the accessory boot process, steps 408 through 416, Fig. 4; par 72, ll. 1-4]; 30programming a second portion of the PLD with a second portion of the configuration data [accessory loads application programs; different programs would necessarily be stored (i.e. programmed) into different portions, Fig. 5; par 80, ll. 13-17];-47-LS17-021 USDocket No. 70047.426US01 the method further comprises providing a first wakeup signal to wake up functionality associated with the first portion of the PLD [at step 516, the accessory establishes an OS and is used to manage the components of the accessory and its functions; at step 518 the accessory loads application programs to use to perform functions of the accessory; the OS sends signals to the various components and functions as well as loads the programs to perform the functions of the accessory (i.e. wakes these functionalities up), Fig. 5; par 80, ll. 8-18 ; and providing a second wakeup signal to wake up functionality associated with the second portion of the PLD [different programs would all be woken up as part of step 518].
Claims 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al., US Pat. No. 7,424,398, in view of Andrews et al., US PGPUB 2014/0075169.
Regarding Claim 12, Booth discloses performing a first read operation on a non-volatile memory to obtain a first value [obtaining the value by retrieving the boot code at step 514 and 
comparing the first value to a first predetermined value to obtain a first comparison result [computed hash value is compared against preprogrammed hash value at step 520].
However, Booth does not explicitly teach determining whether a boot image stored on the non-volatile memory is to be read based at least on the first comparison result; performing, based on the determining, a second read operation on the boot image to obtain configuration data associated with programming of a programmable logic device; and programming configuration memory cells of the programmable logic device based at least on the configuration data.
In the analogous art of electronic device booting, Andrews teaches a programmable logic device (PLD) [accessory being an programmable logic device, as when an accessory is turned on or initially receives power, the accessory may execute a boot sequence to load accessory software that the accessory uses to interoperate with a computing device, par 3, l. 8-11], an array of configuration memory cells [memory NVM 282, main mem 283, Fig. 2], and a processor [MCU 281]; determining whether a boot image stored on the non-volatile memory is to be read based at least on the first comparison result; performing, based on the determining, a second read operation on the boot image to obtain configuration data associated with programming of a programmable logic device [if authenticated, then a firmware image stored on the host device is sent to the accessory, which then stores and subsequently reads the firmware image as part of the accessory boot process (the image must be read in order to be 
It would have been obvious to one of ordinary skill in the art, having the teachings of Booth and Andrews before him before the effective filing date of the claimed invention, to incorporate the comparison process as taught by Andrews into the method as disclosed by Booth, to eliminate software incompatibility by ensuring accessories are updated and compatible [Andrews, par 5].
Regarding Claim 13, Booth and Andrews disclose the PLD of Claim 12.  Booth further discloses wherein the processing circuit is further configured to initiate power on of the PLD [controller 110 contains boot validation device 250 and CPU 220, which are responsible for powering on the device once the power on signal is received at 420, Fig. 4], and wherein the processing circuit is configured to perform the first read operation immediately after power on of the PLD is complete [process takes place after power on 420, Fig. 4, 5].
In re Kuhle, 188 USPQ 7 (CCPA 1975).  As such, use of the SFDP standard as the type of standard associated with the values is simply a design choice, and performs the same function of configuration settings as other protocols.
Regarding Claim 19, Booth and Andrews disclose the PLD of Claim 12.  Claim 19 repeats the same limitations as recited in Claim 10, and thus is rejected accordingly.
Claims 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Booth and Andrews, and further in view of Barkelew.
Regarding Claim 14, Booth and Andrews disclose the PLD of Claim 12.  However, Booth and Andrews do not explicitly teach performing a third read operation on the non-volatile memory to obtain a second value; and comparing the second value to the first predetermined value to obtain a second comparison result, wherein the determining whether the boot image is to be read is further based on the second comparison result.
In the analogous art of booting an electronic device, Barkelew teaches performing a third read operation on the non-volatile memory to obtain a second value; and comparing the second value to the first predetermined value to obtain a second comparison result, wherein the determining whether the boot image is to be read is further based on the second 
It would have been obvious to one of ordinary skill in the art, having the teachings of Booth, Andrews, and Barkelew before him before the effective filing date of the claimed invention, to incorporate the additional comparisons as taught by Barkelew into the method as disclosed by Booth and Andrews, to ensure device security by booting after verifying data authenticity through multiple verification steps [Barkelew, par 3].
Regarding Claims 15-18 and 20, Booth and Andrews disclose the PLD of Claim 12.  Claims 16-18 and 20 repeat the same limitations as recited in Claims 6-9 and 11, respectively, and thus are rejected accordingly.

Response to Arguments
Applicant's arguments filed 09/10/21 have been fully considered but they are not persuasive.
Applicant argues Andrews does not disclose a PLD.  Examiner respectfully disagrees.
As noted in Applicant’s Remarks dated 09/10/21, PLDs may include FPGAs and the like, and are devices configured/programmed to implement desired functionality using configuration data associated with user design [page 9 of Remarks].  While Andrews does not 
Additionally, Applicant also argues Andrews’ teachings of a host device requesting and receiving an accessory identifier from an accessory fails to teach a first read operation performed on the host prior to any read operation on a boot image and thus fails to teach a second read operation on an image on the host device conditioned on the first read operation.  
Examiner notes Applicant does not appear to provide any reasoning as to why Andrews allegedly fails to address the limitation at issue.  Furthermore, Examiner notes paragraph 71 of Andrews, as noted in the rejection previously presented, mentions in step 41, that “the host device may transmit the selected accessory boot loader to the accessory at block 412 prior to transmitting an accessory firmware image to the accessory,” which appears to address the feature as required by the claim limitation.
Moreover, Applicant also appears to argue Andrews does not teach features for which the rejection relies upon Woolley, for Claim 1 and its dependent claims, and Booth, for Claim 12 and its dependent claims, to disclose.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As the rejection relies upon the combination of Woolley and Andrews, rather than Andrews alone, it is the combination which is at issue.  
No additional arguments were made as to the remaining claims.  As such, the rejection is maintained.  

Conclusion
Applicant is reminded that in amending a response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186